Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION


Allowable Subject Matter
Claims 1-4,27-35,37-40,42-44 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance.  The prior art does not teach or suggest the following which is present in all of the independent claims of the application:
From a client, input specifying an amount of reserved input/output operations per second (IOPS) capacity to be reserved for the client for accessing a table, and input specifying a limit for an amount of burst IOPS capacity in excess of the reserved IOPS capacity for accessing the table…
determining, based on the stored parameter that specifies the access to the burst throughput that is particular to the table, whether servicing the one or more additional requests will exceed the client has specified limit for access to burst IOPS capacity; and servicing the one or more additional requests to access the table responsive to determining that servicing the one or more additional requests will not exceed the specified limit for burst IOPS capacity

Galan discloses a cloud computing system where a user may save unused capacity in a savings pool.  (Galan para 0027-28).  The examiner interprets the savings pool to read on burst capacity.  

Sivasubramanian  discloses setting throughput parameters for a table.  (Sivasubramanian, para 0195).  The system may support bursting to predetermined level.  (Id., para 0200)


However, the references do not disclose a client setting a limit to burst capacity and the system servicing requests when the requests do not exceed the specified burst capacity limit.  



The examiner notes the cited limitations above in combination with the other limitations found within the independent claim(s) are found to be allowable over the prior art of record.  The independent claims recite the quoted allowable subject matter or substantially similar language.  Accordingly the claims are allowable for the reasons identified.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALLEN C CHEIN/Primary Examiner, Art Unit 3687